Citation Nr: 0705215	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the right and left lower extremities, to include as due to 
inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

During the course of this appeal, the veteran raised a claim 
of entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

Peripheral neuropathy of the right and left lower extremities 
was first diagnosed many years after the veteran's active 
military service, and is not shown by the medical evidence of 
record to be related to the veteran's military service or to 
any incident therein, to include as due to exposure to 
herbicides.


CONCLUSION OF LAW

Peripheral neuropathy of the right and left lower extremities 
was not incurred in or aggravated by active military service, 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
February 2002, and in January 2005, as well as other letters, 
and the statement of the case advised the veteran of the 
foregoing elements of the notice requirements.  See Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service personnel 
records, service medical records, VA medical treatment 
records, and identified private treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, 
the Board finds that a VA examination regarding the etiology 
of veteran's peripheral neuropathy of the right and left 
lower extremities is not necessary in this matter.  There is 
no evidence that this condition existed during service, or 
for more than three decades thereafter; and there is no 
competent evidence of record linking this condition o the 
veteran's military service.  Finally, there is no indication 
in the record that additional evidence relevant to the issues 
being decided herein is available and not part of the 
record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.6 See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Following the RO's issuance of its June 2003 statement of the 
case, there have been two additional submissions of VA 
medical treatment evidence.  However, a remand for issuance 
of a supplemental statement of the case is not necessary in 
this matter.  See 38 C.F.R. § 19.31 (2006).  Specifically, 
the first submission, consisting of VA treatment records, 
dated from October 2002 to October 2003, was silent as to any 
treatment for peripheral neuropathy.  Thus, this additional 
evidence is not pertinent to the veteran's claim.  Id.  The 
second submission, consisting of VA treatment records, dated 
from September 2003 to June 2005, does show treatment for 
peripheral neuropathy.  However, the veteran submitted a 
waiver of RO consideration of this evidence.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Additionally, service connection for certain chronic 
diseases, including organic diseases of the nervous system, 
will be rebuttably presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  The Board 
notes, however, that this presumption is not applicable to 
the condition being considered on appeal, i.e. peripheral 
neuropathy of the right and left lower extremities.  
Specifically, a rebuttable presumption is recognized for 
acute and subacute peripheral neuropathy, however, 3.309(e) 
defines this term as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e).  The veteran's peripheral neuropathy was 
first diagnosed in 2003, and has not resolved. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence even suggesting a direct link 
between the veteran's current peripheral neuropathy of the 
lower extremities, and his inservice exposure to herbicide 
agents.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  The veteran's service medical records are silent as 
to any complaints of or treatment for peripheral neuropathy.  
The veteran's post service medical records reveal that the 
veteran was first diagnosed with peripheral neuropathy in 
2003, which is thirty-four years after the veteran's 
discharge from the service.

A treatment report, dated in September 2003, noted four 
possible etiologies of the veteran's peripheral neuropathy, 
including alcohol abuse, Chiari syndrome, demyelinating 
disease, or motor neuron disease.  However, none of these 
possible causes are shown to be related to the veteran's 
military service in any manner.

The veteran's statements and hearing testimony are 
acknowledged.  He argues that he was exposed to Agent Orange 
during service and that this exposure has caused peripheral 
neuropathy.  Although the veteran may be competent to testify 
as to the symptomatology he has experienced over the years, 
without medical expertise or training, he is not competent to 
offer a medical opinion as to whether he has a current 
disability to include the diagnosis or causation of such.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions).

Overall, the preponderance of the evidence is against the 
veteran's claim.  Peripheral neuropathy of the right and left 
lower extremities was not shown in service or within one year 
after service discharge.  There is no competent medical 
evidence of record that relates the veteran's current 
peripheral neuropathy of the right and left lower extremities 
to his military service, or to any incident therein.  As the 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for peripheral neuropathy of the right and 
left lower extremities, to include as due to inservice 
exposure to herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


